Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-20 have been canceled. 
In light of cancelation of claims 1-20, the statutory double patenting rejection of said claims has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 21-40 are allowable over the prior art of record.

A related prior art of record Jackson, US-PGPub No. 20180331835 teaches an oracle arrangement requires a degree of trust on the part of any party running or using an extrinsic information-dependent smart contract because the oracle must be trusted to supply reliable information (Paragraph(s) [0003]) and instead of confirming every extrinsic event observation to a blockchain, the blockchain oracle may cryptographically sign each observation with a private cryptographic key to yield a signed oracle record for each observation (Paragraph(s) [0023]).  Furthermore, Jackson illustrates in Fig. 1 an example of a trusted blockchain oracle 102 providing a signed oracle record 104 to a blockchain user 106.  The trusted blockchain oracle 102 observes a "real-world" event 108 extrinsic to a blockchain 110, also referred to herein as an extrinsic event.  In the example illustrated in FIG. 1, the extrinsic event 108 is the price of a cryptocurrency trade (e.g., a trade occurring on an exchange, by a broker, or between two private parties).  In other examples, the extrinsic event 108 may include any event capable of 

Another related prior art Chow et al “Chow”, US-PGPub No. 20190081796 discloses cryptographically managing secure exchanges of data using permissioned distributed ledgers between a first and a second participants systems by confirming validity of corresponding public cryptographic key of a digital signature. The validation process is based on data received from one or more nodes (e.g., through execution of code elements that establish distributed smart contract) (see Paragraphs [0035], [0167]).
An additional related prior art Ma et al “Ma”, US-PGPub No. 20190244195 discloses receiving, by a consensus node of a blockchain network, transaction data and a digital signature of the transaction data, wherein the transaction data includes a commitment value, a random number, and a transaction amount to be transferred from one of a public account or a private account of the first user node to one of a public account or a private account of a second user node, and wherein the digital signature is generated by digitally signing the transaction data using a private key of the first user node and the commitment value is generated based on the random number and the transaction amount using a commitment scheme. Additionally, verifying the digital signature of the transaction data using a public key of the first user node (see Paragraphs [0006], [0025]).

While Jackson, Chow and Ma disclose many features of the claimed subject matter, however, the examiner has found that the prior art do not teach or suggest or render obvious all the features of claimed invention, as set forth in the specification and recited in the independent claims 21, 28 and 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454